Detailed Action

Acknowledgements 


1.   	This communication is in response to the original Application No. 16/234,414,        filed on 12/27/2018.
2. 	Claim(s) 1-11 and 21-29 are currently pending and have been fully examined.

3.	Claim(s) 12-20 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .		

Election/Restrictions
6.	Applicant's election, without traverse, of claim(s) 1-11 and 21-29 in the reply filed on 2/16/2021 is acknowledged.
Examiner Comments/Remarks
7.	The Examiner would like to point out Applicant’s claim language directed to “non-functional descriptive material.”
	As to claim 1, Applicant recites, “wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing;”
wherein the transaction data comprises a second level token associated with the first level token;
As to claim 3, Applicant recites, “wherein the second level token is issued to the first device based on the system receiving the first level token;”
As to claim 4, Applicant recites, “wherein the trust score is based on at least one of a previous transaction between the first device and the second device, a shared location between the first device and the second device, or a message between the first device and the second device.”
As to claim 5, Applicant recites, “wherein the device data comprises at least one of a device location of the at least one of the first device or the second device, a contact list on the at least one of the first device or the second device, or device recognition data for the at least one of the first device or the second device, wherein the trust score is determined based on the device data.”
	As to claim 7, Applicant recites, “wherein the second level token comprises data that identifies to the second device that the first device is authenticated for the transaction processing with the second device.”
As to claim 29, Applicant recites, “wherein a first level token is associated with the first device and the second device, wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing, and wherein the transaction data comprises a second level token associated with the first level token;”

The Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.1 

8.	The Examiner would like to point out Applicant’s claim language that is directed to “not positive recitation of a method step.”
As to claim 21, Applicant recites, “wherein a first level token is associated with the first device and the second device, wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing, and wherein the transaction data comprises a second level token associated with the first level token;”
	As to claim 23, Applicant recites, “wherein the second level token is issued to the first device based on receiving the first level token;”

As to claim 24, Applicant recites, “wherein the trust score is based on at least one of a previous transaction between the first device and the second device, a shared location between the first device and the second device, or a message between the first device and the second device.”

	As to claim 25, Applicant recites, “wherein the device data comprises at least one of a device location of the at least one of the first device or the second device, a contact list on the at least one of the first device or the second device, or device recognition data for the at least one of the first device or the second device, wherein the trust score is determined based on the device data.”
As to claim 26, Applicant recites, “wherein the first level token is requested in a background operation without user input from the first device and the second device, and wherein the processing the transaction using the first level token asynchronously comprises processing the transaction with a token service provider at a time after the processing the transaction and the transmitting the approval notification.”
As to claim 27, Applicant recites, “wherein the second level token comprises data that identifies to the second device that the first device is authenticated for the transaction processing with the second device.”
As to claim 28, Applicant recites, “wherein the approval notification is transmitted in response to determining that the transaction complies with the limitation set.”


The Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,2 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities. The Patent Act of 1952 did not abolish the then existing different classes of invention. It reaffirmed the same by Section 101 of USC 35. 3  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

	
Claim Rejections – 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

10.	Claim(s) 1-11 and 21-29 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216 (2014).
organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, Appeal 2018-002948 Application 13/009,053 594-95 (1978)); and mental processes (Gottschalkv. Benson, 409 U.S. 63, 69 (1972)).
Specifically, claim(s) 1-11 and 21-29 are directed toward at least one judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), without significantly more.  In accordance with the 2019 PEG, the rationale for this determination is explained below.
Step 1 Statutory Categories (streamlined analysis):
Establishing the broadest reasonable interpretation of the claim as a whole, does it fall under one of the four patentable categories of 35 U.S.C. § 101: 
(1) process; 
(2) machine; 

(4) composition of matter. 
Step 1:
Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
Representative claim 22 is directed toward a method, which is a statutory category of invention.
Representative claim 29 is directed toward an article of manufacture, which is a statutory category of invention.
The claim(s) recite(s) the mental process for authorizing a transaction, which is an “abstract idea,” without significantly more.


Revised Step 2A; Prong One of Two Prong Inquiry:
Although claim 1 recite a method/apparatus that falls within one of the four patentable categories of 35 U.S.C. § 101, the Supreme Court has "long held that this provision contains an important implicit exception" that "[l]aws of nature, natural phenomena, and abstract ideas are not patentable." Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 70 (2012) (quotation omitted). To determine patentable subject matter a revised determination will be made using the 2019 PEG.

The grouping of abstract ideas, as recited in the 2019 PEG, comprises: 
Mathematical Concepts/Formulas;
mathematical relationships;
a mathematical formula or equation;
a mathematical calculation;
formula;
Mental Processes; and 
concepts performed by the human mind or by pen and paper (e.g. observation, evaluation, judgement, opinion);
(3) Certain Methods of Organizing Human Activity (e.g. fundamental economic practice);
a. fundamental economic principles or practices (e.g. hedging, insurance, mitigating risk);
b. commercial or legal interactions (e.g. contracts, legal obligations, business relations, advertising;
	c. managing personal behavior or relationships;
d. interactions between people (e.g. social activities, teaching);
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites an abstract idea (note: abstract idea is highlighted bold);
As to claim 1:
a non-transitory memory storing a first level token associated with a first device and a second device, wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing; and
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions to cause the system to perform operations comprising:
receiving, from the first device, transaction data for a transaction between the first device and the second device, wherein the transaction data comprises a second level token associated with the first level token;
accessing the first level token based on the transaction data; transmitting an approval notification for the transaction to the first device based on the first level token authenticating the first device and the second device for the transaction processing; and
processing the transaction using the first level token asynchronously from the transaction.
Determine whether the identified specific limitation(s) falls within at least one of the groupings of abstract ideas enumerated in 2019 PEG;
Claim Analysis:
receiving…accessing…transmitting…processing….”  Thus the limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting, “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, the claim encompasses the user manually processing information.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
The Examiner identifies that the Applicant’s claim limitations full under 2019 PEG group(s) of abstract idea is/are: (1) Mathematical Concepts; (2) Mental Processes; 

Because the claims are directed to the mental process for authorizing a transaction, it is an abstract idea.  Since the identified limitations(s) fall within any of the groupings of abstract ides enumerated in the 2019 PEG, the analysis should proceed to Revised Step 2A, Prong Two.
	We must now examine the elements of the claim to determine whether it contains an “inventive concept” sufficient to “transform” the claimed abstract idea into a patent eligible application.  A claim that recites an “abstract idea” must include “additional features” to ensure the claim is more than a drafting effort designed to monopolize the “abstract idea.”

Revised Step 2A, Prong Two of Two Prong Inquiry:
The Examiner then makes a determination if there are there any additional element(s) or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  Therefore, the additional element(s) or a combination of elements, recited in the claim, is beyond the judicial exception(s), and
	Does the claim recite additional elements that integrate the judicial exception into a “practical application” of the exception?  Requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.
Claim Analysis:
Identifying the specific limitation(s) in the claim that recites additional element(s) or a combination of elements;
As to claim 1:

a non-transitory memory storing a first level token associated with a first device and a second device, wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing; and

one or more hardware processors coupled to the non-transitory memory and configured to execute instructions to cause the system to perform operations comprising:

receiving, from the first device, transaction data for a transaction between the first device and the second device, wherein the transaction data comprises a second level token associated with the first level token;

accessing the first level token based on the transaction data; transmitting an approval notification for the transaction to the first device based on the first level token authenticating the first device and the second device for the transaction processing; and

processing the transaction using the first level token asynchronously from the transaction.

Does the claim as a whole integrates the mental process into a practical application?

	Examples of limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);

Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition;

Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 



Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception;
The Examiner considers whether the claimed invention pertains to an improvement in:
(1) The functioning of the computer itself; or 
(2) Any other technology or technical field.  
This is also referred to as a technological solution to a technological problem.  
	Determine, by the Examiner, that there is a technical explanation as to how to implement the invention in the Specification and the claim itself reflects the improvement in technology.  In determining to identify the “improvement” the Examiner searches both: 
The Specification; and 
The Claims;
The Specification must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  For example, the Specification could identify a technical problem and explain how the Specification provides a technical solution.
	As to the claims, after the Examiner has consulted the Specification and determined the disclosed invention pertains to an improvement in technology, the claim must be evaluated to ensure the claim itself reflects the improvement in technology.  It 
	Under a “particular machine” consideration, a claim limitation can integrate a judicial exception by implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
This consideration is discussed in MPEP 2106.05(b).
A claim to add a generic computer or generic computer components and asserts that the claim integrates a judicial exception because the generic computer is 'specially programmed, or is a 'particular machine, the Examiner should look at whether the added elements integrate the judicial exception.  Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.
	Under a “particular transformation” consideration, a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing.  This consideration is discussed in MPEP 2106.05(c).
	Under “other meaningful limitations” consideration, a claim limitation can integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  This consideration is discussed in MPEP 2106.05(e).
NOT” indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);

Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

Result of Claim Analysis:
The claim recites the additional element(s): processor; the “processor” in the step(s) is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea. 
Thus the exception is not integrated into a “practical application,” then the claim is “directed to” the exception, proceed to Step 2B.

Analysis Step 2B:
Because we determine the claims are directed to an abstract idea, we analyze the claims under step 2B of Alice to determine if there are additional limitations that individually, or as an ordered combination, ensure the claims amount to "significantly more" than the abstract idea.  Alice, 134 S. Ct. at 2355 (citing Mayo, 566 U.S. at 76-77)).  Does the claim provide an inventive concept i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception (e.g. abstract idea) in the claim?
Because the Examiner has found that the claims are directed to abstract ideas/judicial exception, the claims must include an “inventive concept” in order to be patent-eligible, i.e., there must be an element or combination of elements that is sufficient to ensure that the claim in practice amounts to significantly more than the abstract idea itself.  
The relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.

Step 2B includes evaluation of the same considerations as revised Step 2A Prong Two, plus two additional considerations: 
whether the additional elements amount to significantly more than the exception itself;

Claim Analysis:

As to claim 1:

a non-transitory memory storing a first level token associated with a first device and a second device, wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing; and



receiving, from the first device, transaction data for a transaction between the first device and the second device, wherein the transaction data comprises a second level token associated with the first level token;

accessing the first level token based on the transaction data; transmitting an approval notification for the transaction to the first device based on the first level token authenticating the first device and the second device for the transaction processing; and

processing the transaction using the first level token asynchronously from the transaction.

Claim Analysis Result:

Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology.  

The additional elements of claim(s) 1 do not change the analysis as claim(s) 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because alone, the elements do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 taken together, as an ordered combination, as a whole, also do not amount to significantly more than the abstract idea.  The additional elements of claim(s) 1 include:
processing the transaction using the first level token asynchronously from the transaction.
additional elements” disclose generic computer components performing generic computer functions which alone, do not amount to significantly more than the judicial exception.  Within claim(s) 1, they are recited at a high level of generality and are functioning and processing instructions in a conventional manner known in the industry.  Courts have held computer-implemented processes not to be significantly more than an “abstract idea” (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an “abstract idea,” such as an idea that could be done by human analog (i.e. by hand or by merely thinking). This is the central issue with the claimed invention as the computer elements are merely used as a tool to carry out the “abstract idea,” to perform functions, such as “receiving…accessing…transmitting…processing…,” which are well-understood and conventional to the industry. Thus taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the “abstract idea”). Looking at the limitations as an ordered combination, as a whole, adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements, the ordered combination of the elements as a whole, improves the functioning of a computer or improves any other technology. 
Their collective functions merely provide conventional computer implementation as the Specification, which merely indicate generic and conventional computing components, used as a tool to implement the “abstract idea, without specifically identifying improvements to the technology utilized, rather indicating technology is merely utilized as a tool to implement the “abstract idea.”
abstract idea” and/or insignificant post-solution activity.  Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the “abstract idea” to a particular technological environment.  Viewing these limitations in combination with the elements that set forth the “abstract idea,” the claim(s) 1 merely instruct the process of “receiving…accessing…transmitting…processing…” which are instructions to implement the “abstract idea.”   
	Furthermore, the limitations whish set forth the “abstract idea” do not appear to be sufficiently supported by the required algorithm(s) necessary to carry out their claimed function in a specific, limiting manner, thereby indicating a high level or preemption. 
Conclusion 
	Thus, when all of the limitations of the claims are considered, both individually and as an ordered combination as outlined above, the Examiner concludes that the claim is not directed to a patent-eligible subject matter under 35 USC 101 because it does not amount to significantly more than the “abstract idea.”
Additionally, the Examiner would additionally point out the following:
“The method claims do not, for example, purport to improve the functioning of the computer itself. See ibid. (“There is no specific or limiting recitation of . . . improved computer technology . . . ”); Brief for United States as Amicus Curiae 28–30. Nor do they effect an improvement in any other technology or technical field. See, e.g., Diehr, 450 U. S., at 177–178. Instead, the claims at issue amount to “nothing significantly more” than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.”

RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract.”); see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).”
	Also, the Examiner would like to point out that “an inventive concept that transforms the “abstract idea” into a patent-eligible invention must be significantly more than the “abstract idea” itself, and cannot simply be an instruction to implement or apply the “abstract idea” on a computer.”
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim(s) 21 and 29 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-11 and 22-28 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claim(s) 1-11 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 1, Applicant recites, “wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing;” however, it is unclear HOW Applicant’s claimed invention works.  It is unclear, to the Examiner, HOW the Applicant knows when a new token has been issued?  The Examiner believes the Applicant means to recites, “…without/before requesting a new token to be issued…;4” therefore, it is unclear HOW Applicant’s claimed invention works.5

	Claim 2 contains similar language or like deficiencies found in claim 1.

	As to claim 6, Applicant recites, “wherein the first level token is requested in a background operation by the system without user input from the first device and the second device, and wherein the processing the transaction using the first level token asynchronously comprises processing the transaction with a token service provider at a time after the processing the transaction and the transmitting the approval notification.” In reference to “background operation” Applicant’s Specification recites:
[0059] At step 406, service provider server 130 determines trusted contacts for the user associated with first user device 110 using the fetched data processed at step 404. Determining trusted contacts may include determining a trust score based on risk of transaction processing between the users using a parent level static and stored token without availing token service provider 150 for tokenization of data. The trust score may designate one or more of the contacts as trusted for transaction processing using the parent level token issued to one or more of the users (e.g., the user associated with first user device 110 and one the user's trusted contacts) and stored by service provider server 130. Additionally, the trusted contacts may be determined by calculating the score and comparing the score to a threshold required to be a trusted contact of the user. Once trusted contacts are determined for the user, at step 408, a parent level payment token request is placed by service provider server 130 with token service provider 150 in a background operation and automatically for the users, such as a user A associated with first user device 110 and a user B (e.g., a user associated with second user device 120 in system 100 of FIG. 1). Service provider server 130 may request issuance of the parent level token prior to transaction processing between user A and user B, for example, when server and/or network resources (e.g., bandwidth, processing availability, etc.) are available and network communications may be used to receive and 

Therefore, it is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent what a “background operation” entails.6
Claim(s) 21 and 29 contains similar language or like deficiencies found in claim 1.
	Dependent claim(s) 2-11 and 22-28 do not add any limitations that would remedy the deficiencies outlined above and are rejected accordingly. 
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14.	Claim(s) 1-11 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Evidence to support a position that claim(s) 1 and 29 are drawn to an apparatus includes the recitation of “a system comprising” and “non-transitory…medium….”  Conversely, evidence to support a position that claim(s) 1 and 29 are drawn to a method includes recitation of: “wherein the transaction data comprises a second level token associated with the first level token.”  Therefore, these claim(s) also recite limitations directed to a method or process, and hence, embrace or overlap two different statutory classes of invention.  Therefore, Applicant’s claim(s) are directed to limitations which describes an act, rather an element of the system.  In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret claim(s) 1 and 29 to be drawn to either an apparatus or method.7

As to claim 1, the scope of the claim is unclear as Applicant recites, “and processing the transaction using the first level token asynchronously from the transaction;” however, here, Applicant attempts to claim a process without setting forth any steps involved in the process which generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.8 Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.9
	As to claim 9, the scope of the claim is unclear as Applicant recites, “determining the limitation on a use of the first level token for the transaction processing based on a business rule associated with risk prevention for the system.”  However, the Examiner would first argue that a “determining” if a “rule” is associated with the token actually exists is the initial step for Applicant’s Specification recites:
may issue the token with rules or limitations on use. For example, the token may also be generated for a maximum amount allowed for transaction processing based on risk rules for the transaction processor and/or financial information. For example, a funding source may have a maximum amount allowed for transaction processing or may be limited based on4 Docket No.: 70481.2518US01 
OCP.D2018.2109.US1
Thus, token service provider 150 may provide generation of tokens, issuance to service provider 
server 130, and lifecycle of such tokens, which includes rules and other limitations of use and validity of the tokens.
From Applicant’s Specification the “provider” may issue rules.   Therefore, Applicant’s claim is rendered indefinite by an essential missing step. (e.g.….determining, by the hardware processor, that a rule is associated to issued token).  A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.10 11

Dependent claim(s) 2-11 are also rejected for being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 102
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

17.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brennan et al., (US 10,002,346) (“Brennan”).
As to claim 1:
Brennan teaches substantially as claimed:
a non-transitory memory storing a first level token associated with a first device and a second device,…((Col. 13, lines 30-67), (Col. 22, lines 60-67), (Col. 23, lines 1-5));
As to:
one or more hardware processors coupled to the non-transitory memory and configured to execute instructions to cause the system to perform operations comprising: receiving, from the first device, transaction data for a transaction between the first device and the second device, wherein the transaction data comprises a second level token associated with the first level token; accessing the first level token based on the transaction data; transmitting an approval notification for the transaction to the first device based on the first level token authenticating the first device and the second device for the transaction processing; and processing the transaction using the first level token asynchronously from the transaction.
In light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms (e.g. see claim 1, as recited above) have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.12 13

	Dependent claim(s) 2-11 are also rejected for being dependent upon rejected claim 1
Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 1-11 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan and in view of Balko (US 2013/0117747) (“Balko”).
As to claim 1:
Brennan teaches substantially as claimed:
a non-transitory memory storing a first level token associated with a first device and a second device,…((Col. 13, lines 30-67), (Col. 22, lines 60-67), (Col. 23, lines 1-5));

receiving, from the first device, transaction data for a transaction between the first device and the second device,…(Abstract, (Col. 2, lines 1-15; 35-53), (Col. 14, lines 1-27); (Col. 23, lines 1-5); (Col. 24, lines 10-25));
accessing the first level token based on the transaction data (Abstract, (Col. 2, lines 1-15; 35-53), (Col. 14, lines 1-27); (Col. 23, lines 1-5); (Col. 24, lines 10-25));
transmitting an approval notification for the transaction to the first device based on the first level token authenticating the first device and the second device ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
As to, for the transaction processing; in light of Applicant’s choice to pursue product claims, Applicants are also reminded that functional recitations using the word "for," "configured to," or other functional terms (e.g. see claim 1, as recited above) have been considered but are not given little patentable weight because they fail to add any structural limitations and are thereby regarded as intended use language.  To be especially clear, all limitations have been considered. However a recitation of the intended use in a product claim must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art.  If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation. Unless expressly noted otherwise by the 14 15
Brennan does not expressly teach:
and processing the transaction using the first level token asynchronously from the transaction.
However, Balko teaches:
and processing the transaction using the first level token asynchronously from the transaction ([0016]);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the processing of matching token to authorize a transaction as taught in Brennan to include the features of asynchronous processing of tokens as taught in Balko in order to the transaction is properly executed.

As to claim(s) 2 and 22:
Brennan teaches:
determining a trust score associated with authenticating the first device and the second device for the transaction processing asynchronously without a token service provider issuing the new token for the transaction processing ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
As to claim(s) 3 and 23:
Brennan teaches:

storing the first level token in the non-transitory memory ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
As to claim(s) 4 and 24:
wherein the trust score is based on at least one of a previous transaction between the first device and the second device, a shared location between the first device and the second device, or a message between the first device and the second device (See Above);
As to claim(s) 5 and 25:
 Brennan teaches:
receiving device data from at least one of the first device or the second device ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
Wherein the device data comprises at least one of a device location of the at least one of the first device or the second device, a contact list on the at least one of the first device or the second device, or device recognition data for the at least one of the first device or the second device, wherein the trust score is determined based on the device data (See Above).

As to claim(s) 6 and 26: 
Balko teaches:
processing the transaction with a token service provider at a time after the processing the transaction and the transmitting the approval notification ([0016]);
wherein the first level token is requested in a background operation by the system without user input from the first device and the second device, and wherein the processing the transaction using the first level token asynchronously comprises (See Above);


As to claim(s) 7 and 27: 
wherein the second level token comprises data that identifies to the second device that the first device is authenticated for the transaction processing with the second device (See Above);
As to claim(s) 8 and 28:
Brennan teaches:
determining that the transaction complies with a limitation set for the first level token for the transaction processing between the first device and the second device ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
wherein the approval notification is transmitted in response to determining that the transaction complies with the limitation set (See Above);
As to claim(s) 9:
Brennan teaches:
determining the limitation on a use of the first level token for the transaction processing based on a business rule associated with risk prevention for the system ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
As to claim 10:
Brennan teaches:
validating the transaction for the transaction processing based on the transaction data ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
wherein the approval notification is transmitted in response to validating the transaction for the transaction processing (See Above);
As to claim 11:
Brennan teaches:
authorizing the transaction based on receiving the second level token prior to communicating with a token service provider associated with the first level token; 
processing the transaction using the first level token and the token service provider after authorizing the transaction ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
As to claim(s) 21 and 29:
Brennan teaches:
receiving, from a first device, transaction data for a transaction between the first device and a second device (Abstract, (Col. 2, lines 1-15; 35-53), (Col. 14, lines 1-27); (Col. 23, lines 1-5); (Col. 24, lines 10-25));
wherein a first level token is associated with the first device and the second device, wherein the first level token authenticates the first device and the second device for transaction processing between the first device and the second device without issuance of a new token during the transaction processing, and wherein the transaction data comprises a second level token associated with the first level token (See Above);
accessing the first level token based on the transaction data (Abstract, (Col. 2, lines 1-15; 35-53), (Col. 14, lines 1-27); (Col. 23, lines 1-5); (Col. 24, lines 10-25));
transmitting an approval notification for the transaction to the first device based on the first level token authenticating the first device and the second device for the transaction processing; and ((Col. 10, lines 30-67), (Col. 12, lines 20-67), (Col. 13, lines 30-67), (Col. 14, lines 30-67), (Col. 19, lines 20-67)); 
Balko teaches:
processing the transaction using the first level token asynchronously from the transaction ([0016]);


Conclusion

21.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose 

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)

217-9197. If you would like assistance from a USPTO Customer Service

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                       3/28/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        2 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        3 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
positively recited
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        4 [0013] Once data of interactions between the users and/or device is determined, a transaction processor may determine a trust score or level for the interactions between the devices. The trust score may be used to determine whether the users and their corresponding devices are trusted to interact and resolve transaction processing. The trust score may be calculated based on the interaction data between the user and/or their corresponding devices, and may correspond to a measurement of trust that determines whether a token can be issued to the users to resolve transaction processing without requiring the user's devices to avail a token service provider at the time of transaction processing for a token. Thus, the transaction processor may determine the trust score in order to determine whether to request issuance of a token for transaction processing between the devices prior to initiation of the transaction processing. The threshold ranking or score to issue the token may be set by the transaction processor and if the determined trust score meets or exceeds the threshold level, the transaction processor may engage the token service provider to issue a token used for transaction processing.
        5 In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        6
        In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).
        "Examples of such coextensive functions are ‘receiving’ data, ‘storing’ data, and ‘processing’ data—the only three functions on which the Katz court vacated the district court’s decision and remanded for the district court to determine whether disclosure of a microprocessor was sufficient." Id. at 622. Thus, "[a] microprocessor or general purpose computer lends sufficient structure only to basic functions of a microprocessor. All other
        computer-implemented functions require disclosure of an algorithm." Id.
        
        7 See IPXL Holdings v. Amazon.com, Inv., 430 F.3d 1377, 77 USPQ2d 1140 (Fed. Cir. 2005); In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011); UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016). 
        
        8 Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
        
        9 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        10 See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968).
        
        
        11 See, e.g., Ex parte Robertson, Appeal 2016-001938, op. at 4 (PTAB 2017)(Rejection reversed because examiner failed to identify where in the specification the unclaimed elements were described as essential. Board noted that summary of the invention in the specification did not include features alleged by examiner to be essential.); Ex parte Mehta, Appeal No. 2000-0160, op. at 5-6 (Bd. Pat. App. & Inter. 2002)(Claims that did not require an inert coating failed to comply with the second paragraph of 35 U.S.C. 112 because "it is clear from Appellant’s brief that Appellant regards his invention as including the inert coating. Absent an inert electrically conducting coating, there is nothing to protect the exposed metal surfaces from damaging interactions with chemicals that lead to the problem of exploding vias as argued by Appellant."). Features described as preferred or illustrative in the specification are not critical or essential. See, e.g., In re Goffe, 542 F.2d 564, 191 USPQ 429 (CCPA 1976)("In determining whether an unclaimed feature is critical, the entire disclosure must be considered. Broad language in the disclosure (including the abstract) omitting an allegedly critical feature tends to rebut the argument of criticality … [and] features that are merely preferred are not critical." Id. at 567, 191 USPQ at 431 (citations omitted).). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

        
        
        12 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        13 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.
        
        14 In re Gulack, 703 F. 2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight);
        
        15 MPEP 2103 I C; MPEP 2114 and Ex parte Masham, 2 USPQ2d 1647 (1987); A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art- if the prior art has the capability to so perform.